         Case 20-00207-TLM           Doc 1-1 Filed 03/03/20 Entered 03/03/20 10:52:52                      Desc
                                       Deficiency Notice Page 1 of 1
                                    UNITED STATES BANKRUPTCY COURT

                                               DISTRICT OF IDAHO


In Re:                                                       )
                                                             )
Cynthia Anne Bennett                                         )    Case Number:      20−00207
PO Box 986                                                   )
Meridian, ID 83680                                           )    Chapter Number: 13
                                                             )
Social Security No.: xxx−xx−9276                             )
Employer's Tax I.D. No.:                                     )
                                                             )
Debtor                                                       )
                                                             )
____________________________________________

                                               DEFICIENCY NOTICE

To the Debtor(s) and his attorney, if any:

In order for this case to be administered, it is necessary that the item(s) described below be filed immediately or the
case may be DISMISSED after the due dates listed below.



Employee Income Records due 03/17/2020
Ch 13 Income Form 122C−1 due 03/17/2020
Domestic Support Stmt due 03/17/2020
Chapter 13 Plan due 03/17/2020
Summary of Schedules due 03/17/2020
Schedules A/B−J due 03/17/2020
Stmt. of Fin. Affairs due 03/17/2020




                                                                  Stephen W Kenyon
Dated: 3/3/20                                                     Clerk, U.S. Bankruptcy Court
